department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date office_of_chief_counsel number info release date uil conex-153497-06 the honorable john ensign united_states senator las vegas boulevard south suite las vegas nevada attention ------------------------- dear senator ensign this letter is in response to your inquiry to the ------------------------------------------------------- ------------------------------------------------------------------------------------------------------dated ------ -------------------- on behalf of your constituent ---- ----------------- he requested a recalculation of his liability for taxes under the federal_insurance_contributions_act fica on amounts deferred under a nonqualified_deferred_compensation_plan because his employer terminated the plan the ------ forwarded your request to our office although i sympathize with ---- ------------ situation the fica_taxes imposed on amounts deferred under a nonqualified_deferred_compensation arrangement are not refundable just because benefits are never ultimately distributed as a result of plan termination a nonqualified_deferred_compensation_plan is an arrangement between an employer and an employee to pay the employee compensation in the future nonqualified_deferred_compensation_plans are generally unfunded arrangements whereby the employer's promise to pay the deferred_compensation benefits in the future is not secured in any manner therefore amounts deferred are subject_to claims by the employer's creditors thus the risk that an employee may not receive any benefits in the future is an inherent feature of nonqualified_deferred_compensation_plans the law imposes fica tax on the wages paid_by employers to employees for employment sec_3101 and sec_3111 of the internal_revenue_code code generally an employer must withhold and pay fica tax on compensation deferred according to a nonqualified_deferred_compensation_plan at the later of when the employee performs the services that create the right to a deferral or when a substantial risk that the employee's rights to the deferred amounts will be forfeited no longer exists sec_3121 of the code nonqualified_deferred_compensation arrangements can be either account balance plans or nonaccount balance plans a nonaccount balance plan such as the plan --------------- participated in does not credit deferred amounts to particular participants' individual accounts employment_tax regulation sec_31_3121_v_2_-1 if a nonqualified_deferred_compensation_plan is a no naccount balance plan a special rule permits an employer to delay withholding and paying fica_taxes until the amount deferred is reasonably ascertainable employment_tax regulation sec_31_3121_v_2_-1 the law considers amounts deferred under nonaccount balance plans reasonably ascertainable on the first date the employer knows the amount form and beginning date of the benefits so he or she can compute their present_value when the present_value of a benefit becomes reasonably ascertainable the present_value amount is subject_to fica tax employment_tax regulation sec_31_3121_v_2_-1 under some nonaccount balance p lans retirement benefits do not become reasonably ascertainable until retirement the present_value calculation does not consider the probability that an employer will not make payments because of the unfunded status of the plan the risk associated with any deemed or actual investment of the amounts deferred under the plan or similar risks or contingencies employment_tax regulation sec_31_3121_v_2_-1 i am sorry my response is not more favorable but i hope this information is helpful if you have any questions please contact me or ----------------------at ----- ------------- sincerely lynne a camillo chief employment_tax branch office of the associate chief_counsel division counsel tax exempt government entities macro form rev department of the treasury - internal_revenue_service
